EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to The Davey 401KSOP and ESOP (January 1, 2010 Restatement) of The Davey Tree Expert Company of our reports (a) dated March 10, 2011, with respect to the consolidated financial statements of The Davey Tree Expert Company,and the effectiveness of internal control over financial reporting of The Davey Tree Expert Company, included in its Annual Report (Form 10-K) for the year ended December 31, 2010, and (b) datedJune 17, 2010, with respect to the financial statements and schedule of The Davey 401KSOP and ESOP included in the Plan's Annual Report (Form 11-K) for the year ended December 31, 2009, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Akron, Ohio March 10, 2011
